Exhibit 10.1

 

Execution Version

 

 

 

AMENDMENT NO. 5 TO FIRST LIEN CREDIT AGREEMENT

 

dated as of

 

July 26, 2019,

 

among

 

FOCUS FINANCIAL PARTNERS, LLC,

as the Borrower,

 

THE LENDERS PARTY HERETO,

 

and

 

ROYAL BANK OF CANADA,
as Term Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

RBC CAPITAL MARKETS,*

 

BMO CAPITAL MARKETS CORP.,

 

BOFA SECURITIES, INC.,

 

SUNTRUST ROBINSON HUMPHREY, INC.,

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

FIFTH THIRD SECURITIES,

 

GOLDMAN SACHS BANK USA,

 

MUFG BANK, LTD.,

 

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK

 

and

 

KKR CAPITAL MARKETS LLC,

as Lead Arrangers and Bookrunners

 

 

--------------------------------------------------------------------------------

*  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------



 

AMENDMENT NO. 5 TO FIRST LIEN CREDIT AGREEMENT

 

This AMENDMENT NO. 5 TO FIRST LIEN CREDIT AGREEMENT, dated as of July 26, 2019
(this “Amendment”), among FOCUS FINANCIAL PARTNERS, LLC, a Delaware limited
liability company (the “Borrower”), ROYAL BANK OF CANADA, as term administrative
agent and collateral agent (in such capacities, the “Term Administrative Agent”)
under the Credit Agreement referred to below and each new term loan lender party
hereto (collectively, the “New Term Loan Lenders”).

 

RECITALS:

 

WHEREAS, reference is made to the First Lien Credit Agreement, dated as of
July 3, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, prior to the date hereof, the “Existing
Credit Agreement” and as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, including by this
Amendment, the “Credit Agreement”), among the Borrower, the lenders or other
financial institutions or entities from time to time party thereto and the Term
Administrative Agent (capitalized terms used but not defined herein having the
meaning provided in the Credit Agreement);

 

WHEREAS, the Borrower has requested New Term Loan Commitments in an aggregate
principal amount of $350,000,000.00 (the “Amendment No. 5 Incremental Term
Commitments”), which will be available on the Amendment No. 5 Effective Date,
and which shall constitute New Term Loan Commitments under the Credit Agreement
and the loans thereunder (the “Amendment No. 5 Incremental Term Loans”), New
Term Loans under the Credit Agreement, the proceeds of which Amendment No. 5
Incremental Term Loans shall be used by the Borrower to repay outstanding
Revolving Credit Loans and for other general corporate purposes;

 

WHEREAS, each New Term Loan Lender party hereto is willing to make Amendment
No. 5 Incremental Term Loans in an amount equal to such New Term Loan Lender’s
Amendment No. 5 Incremental Term Commitment, as set forth opposite such New Term
Loan Lender’s name on Schedule 1.1(c)  hereto; and

 

WHEREAS, this Amendment shall constitute a Joinder Agreement giving effect to
New Term Loan Commitments and New Term Loans, pursuant to and as set forth in
Section 2.14(a) of the Credit Agreement.

 

NOW THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby covenant and agree as
follows:

 

1.                                      Existing Credit Agreement Amendments. 
Effective as of the Amendment No. 5 Effective Date, the Existing Credit
Agreement is hereby amended as follows:

 

(a)                                 Schedule 1.1(c) of the Existing Credit
Agreement is amended by adding thereto the Amendment No. 5 Incremental Term
Commitments of the New Term Loan Lenders party hereto, as set forth on Schedule
1.1(c) hereto.

 

(b)                                 Section 1.1 of the Existing Credit Agreement
is hereby amended by adding the following new defined terms thereto in their
correct alphabetical order:

 

“Amendment No. 5” means Amendment No. 5 to this Agreement, dated

 

--------------------------------------------------------------------------------



 

as of July 26, 2019 among the Borrower, the Term Administrative Agent, the
Collateral Agent and the lenders party thereto.

 

“Amendment No. 5 Effective Date” has the meaning assigned to such term in
Amendment No. 5.

 

“Amendment No. 5 Incremental Term Loans” has the meaning assigned to such term
in Amendment No. 5.

 

(c)                                  Section 1.1 of the Existing Credit
Agreement is hereby amended by replacing the definition of “Tranche B-2 Term
Loans” contained therein with the following:

 

“Tranche B-2 Term Loans” means (a) prior to the Amendment No. 5 Effective Date,
the Tranche B-2 Term Loans made to the Borrower on the Amendment No. 4 Effective
Date and (b) from and after the Amendment No. 5 Effective Date, collectively,
(i) the Tranche B-2 Term Loans referred to in the foregoing clause (a) and
(ii) the Amendment No. 5 Incremental Term Loans.

 

(d)                                 Section 2.1 of the Existing Credit Agreement
is hereby amended by adding the following new clause (i) at the end thereof:

 

“Upon the funding of the Amendment No. 5 Incremental Term Loans on the Amendment
No. 5 Effective Date, the Amendment No. 5 Incremental Term Loans shall
automatically and without further action by any Person constitute additional
Tranche B-2 Term Loans (and shall have the same terms as the Tranche B-2 Term
Loans (as modified by Amendment No. 5)) for all purposes of this Agreement and
the other Credit Documents.”

 

(e)                                  Section 2.5(b) of the Existing Credit
Agreement is hereby amended by replacing the words “0.25% of the aggregate
principal amount of the Tranche B-2 Term Loans made available to the Borrower on
the Amendment No. 4 Effective Date” with “$2,891,338”.

 

(f)                                   Section 5.1(b) of the Existing Credit
Agreement is hereby amended by replacing the reference to “Amendment No. 4
Effective Date” contained therein with a reference to “Amendment No. 5 Effective
Date”.

 

(g)                                  The Amendment No. 5 Incremental Term
Commitments provided for hereunder shall terminate on the Amendment No. 5
Effective Date immediately upon the borrowing of the Amendment No. 5 Incremental
Term Loans pursuant to Section 2 below.

 

2.                                      New Term Loan Lenders.  Each New Term
Loan Lender party hereto hereby acknowledges and agrees that it has an Amendment
No. 5 Incremental Term Commitment in the amount set forth opposite such New Term
Loan Lender’s name on Schedule 1.1(c) to this Amendment and agrees to severally
make to the Borrower Amendment No. 5 Incremental Term Loans on the Amendment
No. 5 Effective Date, in Dollars, in an aggregate amount equal to such New Term
Loan Lender’s Amendment No. 5 Incremental Term Commitment hereunder.  From and
after the Amendment No. 5 Effective Date, (a) each New Term Loan Lender party
hereto shall be a Term Loan Lender for all purposes under the Credit Agreement
and the other Credit Documents and (b) the Amendment No. 5 Incremental Term
Commitment of each New Term Loan Lender party hereto shall be a Term Loan
Commitment for all purposes under the Credit Agreement and the other Credit
Documents.

 

--------------------------------------------------------------------------------



 

3.                                      Conditions to Effectiveness.  This
Amendment shall become effective on the first date (the “Amendment No. 5
Effective Date”) on which each of the applicable conditions set forth below have
been satisfied (or waived) in accordance with the terms hereof; and the
obligations of the New Term Loan Lenders party hereto to make Amendment No. 5
Incremental Term Loans, are subject to each of the applicable conditions set
forth below having been satisfied (or waived) in accordance with the terms
hereof:

 

(a)                                 this Amendment shall have been executed and
delivered by the Borrower, the Term Administrative Agent and New Term Loan
Lenders representing 100% of the Amendment No. 5 Incremental Term Commitments;

 

(b)                              the Term Administrative Agent shall have
received a certificate of the Borrower dated as of the Amendment No. 5 Effective
Date and executed by a secretary, assistant secretary or other senior officer
(as the case may be) thereof (i) (A) certifying and attaching the resolutions or
similar consents adopted by the Borrower approving or consenting to this
Amendment and the Amendment No. 5 Incremental Term Loans, (B) certifying that
the certificate of formation and operating agreement of the Borrower have not
been amended since the Amendment No. 4 Effective Date, and (C) certifying as to
the incumbency and specimen signature of each officer executing this Amendment
and any related documents on behalf of the Borrower and (ii) certifying as to
the matters set forth in clauses (d), (e) and (g) below;

 

(c)                                  the Term Administrative Agent shall have
received a Notice of Borrowing as required pursuant to Section 7.2(a) of the
Credit Agreement;

 

(d)                                 the representations and warranties in
Section 4 of this Amendment shall be true and correct in all material respects
on and as of the Amendment No. 5 Effective Date; provided that, (A) in the case
of any such representation and warranty which expressly relates to a given date
or period, such representation and warranty shall be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be and (B) if any such representation and warranty is qualified by or
subject to a “material adverse effect”, “material adverse change” or similar
term or qualification such representation and warranty shall be true and correct
in all respects;

 

(e)                                  no Default or Event of Default shall exist
on the Amendment No. 5 Effective Date before or after giving effect to the
effectiveness of this Amendment and the incurrence of the Amendment No. 5
Incremental Term Loans;

 

(f)                                   the Term Administrative Agent shall have
received all fees and other amounts previously agreed to in writing by the Lead
Arrangers and the Borrower to be due on or prior to the Amendment No. 5
Effective Date, including, to the extent invoiced at least three Business Days
prior to the Amendment No. 5 Effective Date (or such later date as is reasonably
agreed by the Borrower), the reasonable and documented out-of-pocket legal fees
and expenses and the reasonable and documented out-of-pocket fees and expenses
of any other advisors in accordance with the terms of the Credit Agreement;

 

(g)                                  the Amendment No. 5 Incremental Term
Commitments shall not exceed the Maximum Incremental Facilities Amount; and

 

--------------------------------------------------------------------------------



 

(h)                                 the Term Administrative Agent shall have
received a certificate dated as of the Amendment No. 5 Effective Date from the
Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer, the Vice President-Finance, a Director, a Manager, or any other
senior financial officer of the Borrower to the effect that after giving effect
to this Amendment, the Borrower is Solvent.

 

4.                                      Representations and Warranties.  On the
Amendment No. 5 Effective Date, the Borrower, on behalf of itself and each other
Credit Party (as applicable), hereby represents and warrants that:

 

(a)                                 The Borrower has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions under this Amendment and has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of this Amendment. The Borrower has duly executed and delivered this Amendment
and this Amendment constitutes the legal, valid, and binding obligation of the
Borrower enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity;

 

(b)                                 neither the execution, delivery or
performance by the Borrower of this Amendment nor compliance with the terms and
provisions hereof nor the consummation of the other transactions contemplated
hereby will (a) contravene any applicable provision of any material law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality other than as would not reasonably be expected to
result in a Material Adverse Effect, (b) result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of any Credit Party or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents or
Permitted Liens) pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which any Credit Party or any of the Restricted Subsidiaries is a
party or by which it or any of its property or assets is bound other than any
such breach, default or Lien that would not reasonably be expected to result in
a Material Adverse Effect or (c) violate any provision of the certificate of
incorporation, by-laws, articles or other organizational documents of the
Borrower or any of the Restricted Subsidiaries;

 

(c)                                  the execution, delivery and performance of
this Amendment does not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (i) such
as have been obtained or made and are in full force and effect and (ii) such
licenses, approvals, authorizations, registrations, filings or consents the
failure of which to obtain or make would not reasonably be expected to result in
a Material Adverse Effect; and

 

(d)                                 both immediately before and after giving
effect to the Amendment No. 5 Effective Date and the incurrence of the Amendment
No. 5 Incremental Term Loans, (i) the representations and warranties of the
Credit Parties set forth in the Credit Agreement and the other Credit Documents
shall be true and correct in all material respects (or, in the case of any such
representation and warranty that is qualified by “material”, “material adverse
effect” or a similar term, in all respects), in each case, on and as of the
Amendment No. 5 Effective Date with the same effect as though such
representations and warranties had been

 

--------------------------------------------------------------------------------



 

made on and as of the Amendment No. 5 Effective Date, except to the extent that
such representations and warranties relate to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (or, in the case of any such representation and warranty that is
qualified by “material”, “material adverse effect” or a similar term, in all
respects) as of such earlier date and (ii) no Default or Event of Default shall
have occurred and be continuing on the Amendment No. 5 Effective Date or would
result from the consummation of this Amendment and the transactions contemplated
hereby.

 

5.                                      Reaffirmation of the Credit Parties;
Reference to and Effect on the Credit Agreement and the other Credit Documents.

 

(a)                                 The Borrower, on behalf of itself and each
other Credit Party, hereby confirms and agrees that, notwithstanding the
effectiveness of this Amendment, each Credit Document to which any Credit Party
is a party is, and the obligations of such Credit Party contained in the Credit
Agreement, this Amendment or in any other Credit Document to which it is a party
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, in each case as amended by this Amendment.  For
greater certainty and without limiting the foregoing, the Borrower, on behalf of
itself and each other Credit Party, hereby confirms that the existing security
interests and/or guarantees granted by any Credit Party in favor of the Secured
Parties pursuant to the Credit Documents in the Collateral described therein
shall continue to secure the obligations of the Credit Parties under the Credit
Agreement and the other Credit Documents as and to the extent provided in the
Credit Documents.  Except as specifically amended by this Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force.

 

(b)                                 Except to the extent expressly set forth in
this Amendment, the execution, delivery and performance of this Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Credit Agreement or any
of the other Credit Documents.

 

(c)                                  On and after the Amendment No. 5 Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Credit Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Amendment.

 

6.                                      Notice.  For purposes of the Credit
Agreement, the initial notice address of each New Term Loan Lender shall be as
separately identified to the Term Administrative Agent.

 

7.                                      Tax Forms.  For each New Term Loan
Lender, delivered herewith to the Term Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such New Term Loan Lender may be required to deliver to
the Term Administrative Agent pursuant to Section 5.2(e) of the Credit
Agreement.

 

8.                                      Recordation of the New Loans.  Upon
execution and delivery hereof, the Term Administrative Agent will record the
Amendment No. 5 Incremental Term Loans made by each New Term Loan Lender in the
Register.

 

--------------------------------------------------------------------------------



 

9.                                      Amendment, Modification and Waiver. 
This Amendment may not be amended, modified or waived except as permitted by
Section 13.1 of the Credit Agreement.

 

10.                               Integration.  This Amendment, the other Credit
Documents and the agreements regarding certain fees referred to herein represent
the agreement of the Borrower, the Collateral Agent, the Administrative Agents
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Administrative Agents, the Collateral Agent nor any Lender relative to subject
matter hereof not expressly set forth or referred to herein, in the Credit
Agreement or in the other Credit Documents. Nothing in this Amendment or in the
other Credit Documents, expressed or implied, is intended to confer upon any
party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Amendment or the other
Credit Documents.  This Amendment shall not constitute a novation of any amount
owing under the Credit Agreement and all amounts owing in respect of principal,
interest, fees and other amounts pursuant to the Credit Agreement and the other
Credit Documents shall, to the extent not paid on or prior to the Amendment
No. 5 Effective Date, continue to be owing under the Credit Agreement or such
other Credit Documents until paid in accordance therewith.

 

11.                               APPLICABLE LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Each party hereto irrevocably
and unconditionally: (a) submits for itself and its property in any legal action
or proceeding relating to this Amendment to the exclusive general jurisdiction
of the courts of the State of New York or the courts of the United States for
the Southern District of New York, in each case sitting in New York City in the
Borough of Manhattan, and appellate courts from any thereof; (b) consents that
any such action or proceeding shall be brought in such courts and waives (to the
extent permitted by applicable law) any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same or to commence or support any such action or proceeding
in any other courts; (c) agrees that service of process in any such action or
proceeding shall be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person at its address set forth on Schedule 13.2 of the Credit Agreement or
at such other address of which the applicable Administrative Agent shall have
been notified pursuant to Section 13.2 of the Credit Agreement; (d) agrees that
nothing herein shall affect the right of the Administrative Agents, any Lender
or another Secured Party to effect service of process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrower or any other Credit Party in any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 12 any special, exemplary, punitive or consequential damages; provided
that nothing in this clause (e) shall limit the Credit Parties’ indemnification
obligations set forth in Section 13.5 of the Credit Agreement.

 

12.                               Severability.  Any provision of this Amendment
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

--------------------------------------------------------------------------------



 

13.                               Counterparts.  This Amendment may be executed
by one or more of the parties to this Amendment on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute an original
and one and the same instrument.

 

14.                               WAIVER OF JURY TRIAL. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE
LAW) TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

15.                               Credit Document.  On and after the Amendment
No. 5 Effective Date, this Amendment shall constitute a “Credit Document” for
all purposes of the Credit Agreement and the other Credit Documents.

 

[Remainder of Page Intentionally Blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.

 

 

FOCUS FINANCIAL PARTNERS, LLC

 

 

 

By:

/s/ James Shanahan

 

Name:

James Shanahan

 

Title:

Chief Financial Officer

 

Signature Page to Amendment No. 5 to First Lien Credit Agreement

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA, as Term Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ Helena Sadowski

 

 

Name: Helena Sadowski

 

 

Title: Manager, Agency

 

Signature Page to Amendment No. 5 to First Lien Credit Agreement

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA, as New Term Loan Lender

 

 

 

 

By:

/s/ Alex Figueroa

 

 

Name: Alex Figueroa

 

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 5 to First Lien Credit Agreement

 

--------------------------------------------------------------------------------



 

Schedule 1.1(c)

 

Incremental Term Commitments

 

Lender

 

Amendment No. 5 Incremental Term Commitment

 

Royal Bank of Canada

 

$

350,000,000

 

 

--------------------------------------------------------------------------------